COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



FRANCISCO GONZALEZ,


                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00339-CR

Appeal from the

210th Judicial District Court

of El Paso County, Texas 

(TC# 20060D04274) 


MEMORANDUM  OPINION

	Appellant Francisco Gonzalez attempts to appeal from his conviction for the offense of
murder.  Appellant was sentenced to life imprisonment in the institutional division of the Texas
Department of Criminal Justice.  We find that Appellant has not complied with Rule 25.2 of the
Texas Rules of Appellate Procedure, and dismiss the appeal. 
	Rule 25.2(a)(2) governs the defendant's right to appeal in a criminal case and requires
that the trial court enter certification of the defendant's right of appeal in every case in which it
enters a judgment of guilt or other appealable order.  Tex.R.App.P. 25.2.  Likewise, Rule 25.2(d)
requires that the trial court certify whether the defendant has a right of appeal under Rule
25.2(a)(2).  Tex.R.App.P. 25.2(d).  An appellate court is required to dismiss an appeal if a
certification has not been made part of the appellate record.  See Tex.R.App.P. 25.2(d).
	Appellant filed a timely notice of appeal, but the record does not include the trial court's
certification of the defendant's right to appeal as required by Rules 25.2(a)(2) and 25.2(d).  By
letter dated November 28, 2007, the clerk of this Court notified Appellant that a certification had
not been filed and requested that Appellant file the certification within thirty days; otherwise the
appeal would be dismissed pursuant to Rule 25.2(d).  Appellant has not responded to the Court's
notice.
	Accordingly, the appeal is dismissed for want of jurisdiction. 



January 31, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)